EXAMINER’S AMENDMENT
An examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone interview with Dr. Alden Voelker on August 2, 2022.
The application has been amended as follows:
        	Claim 43 has been amended to read in favor of: 
43.     (Rejoined, Currently Amended)   A method of treating colorectal cancer comprising administering a compound or salt according to claim 1 to a patient in need thereof. 
REASONS FOR ALLOWANCE
       	The following is an examiner's statement of reasons for allowance: 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1, 3-5, 12, 14-15, 17-18, 21-25, 27, 29, 36, 43, and 45 are pending.

Claims 2, 6-11, 13, 16, 19-20,  26, 28, 30-35, 37-42, and 44 have been 

cancelled.      

Claims 25, 29, 36, and 43 are withdrawn from consideration.                                                                                                                                                                                                   
Based upon Amendment filed June 30, 2022, the rejections based upon 35 U.S.C. 112(b), 35 U.S.C. 102(a) as anticipated by Al-Awar et al, and 35 U.S.C. 103 as obvious over Al-Awar et al. are withdrawn. 
Claims 1, 3-5, 12, 14-15, 17-18, 21-25, 27, 29, 36, 43, and 45 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 25, 29, 36, and 43, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on July 23, 2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Claim 43 has been amended to treat a certain cancer, colorectal. Support for this cancer is found at Figure 9 and page 54, paragraph [160].  
The changes made by Examiner’s Amendment are editorial in nature.  The changes are not made to avoid any possible rejections based upon prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Zinna Northington Davis whose telephone number is 571-272-0682.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627. 
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.                                             

                                                   /Zinna Northington Davis/
                                                 /Zinna Northington Davis/                                             Primary Examiner, Art Unit 1625                                                                                                                                                                                                        
Znd
08.03.2022